Title: To Thomas Jefferson from St. George Tucker, 8 June 1775
From: Tucker, St. George
To: Jefferson, Thomas


                    
                        Sir
                        Williamsburg June 8th: 1775.
                    
                    I must apologize to you for the Liberty I take in addressing you as a Member of the General Congress, but the Importance of the Occasion I hope will excuse it. I shall therefore without further prelude proceed to the Occasion of this Letter.
                    The Island of Bermuda, by it’s detached Situation, by the Number of it’s Inhabitants, by its inconsiderable produce, and by the small progress made there in Manufactures, must be reduced to the most dreadful Calamities by the present Contest between Great Britain and the Colonies, should both parties demand a Complyance with their respective Measures. Utterly destitute of the Means of obtaining Provisions for their Support, except from the Continent; and altogether unable to procure Cloathing from any other Source than Great Britain, since the Island affords neither Materials, nor Manufacturers, it is altogether impossible for them to exist without the Assistance of both. Their Commerce with Great Britain, I apprehend does not amount to more than £20,000, Stg. per An: if so much. Their Remittances, having no produce of their own, are made either in Cash, Bills of Exchange, or Logwood and Mahogany which they procure at the Bay of Honduras; so that no Revenue arises to Great Britain from any Exports from thence. Their Commerce, therefore, is so trifling as to be utterly incapable of affecting the Trade of Great Britain in any Respect. Again, from America they are supplied with provisions, for their shipping, and, indeed, for the support of the whole Island for at least ten Months in the Year. These are procured, either in Exchange for Cash, or Salt, or else purchased by the hire of their Vessels, which have been Carriers for America and the West Indies from the first Settlement of the Island. The Inhabitants are a people, who, from  their immediate Connection and frequent Intercourse with the Continent, have contracted an affection for this Country. They consider the Americans as Brethren, and their Souls are animated with the same generous Ardor for Liberty that prevails on the Continent; they are most Zealous Friends to the Cause of America, and would readily join with it, in any Measures to secure those inestimable privileges now contending for; in short, they consider the Cause as their own, and with pleasure behold every step that has been taken in support of it. Their Conduct, on a former occasion, by refusing to admit the Stamps in 1765, and obliging the Stamp Master to resign his office, I think must be considered as a proof of what I have here advanced. But so incapable are they of acting in Conjunction with America, on this Occasion, however ardently they might wish to do so, that a single Ship of War might cut off all Communication whatsoever with the Continent, and reduce the Island to the most horrid state of Distress, if once obnoxious to Great Britain. It is from this apprehension that they have not declared their most cordial Concurrence in the Measures of the Congress, and adopted them for their own Government; since such a step might involve above 12,000. people in the most irretrievable Distress. Such are the Motives which have restrained their Conduct hitherto. By Letters from some of the principal Gentlemen of the Island I think myself authorised to make this Declaration of their Sentiments, and, further to add, that if the Congress will agree to supply them with provisions, they will with Chearfulness accede to any Restrictions they may think proper to impose. They will enter into the most solemn Engagements that no Commodities shall be reshipped from thence to any other place which the Congress may think proper to have no Commerce with. They will enter into an association against all sumptuary Articles, if it is demanded of them, and will agree to import nothing from Great Britain except the absolute Necessaries of Life. They will further engage to supply the Colonies with Salt from Turk’s Island, Tortuga’s, &c. in Exchange for those Commodities they shall recieve from them. And, finally, will readily adopt any Measures which may be judged necessary for the Benefit of America, and will strenuously oppose whatsoever may make against it’s Interest. If, therefore, the Congress will agree to supply them with provisions, I think I may venture to engage, that an Association, agreeable to what I have above stated, if required, will be entered into by the first of September, the Day when all Commerce with the rest of the British Dominions is to cease.
                    
                    Perhaps, Sir, such a Measure may be attended with mutual advantages to Bermuda and the Colonies. Of this I cannot pretend to determine, but beg leave to submit the following Queries to your Consideration.
                    Do
   
   Qu: 1st.

 any of the Acts of Trade and Navigation prohibit the reshipping and Exportation of any of the produce of the Colonies from those British American Islands into which they were imported, to those parts of Europe, or other foreign Markets to which they might be exported immediately from the Colonies?
                    If
   
   Qu: 2d:

 there is no such prohibition contained in any former Acts of parliament, does the restraining Bill, by Construction, amount to such prohibition?
                    May
   
   Qu: 3d:

 not those Commodities which are permitted to be exported to the Mediterranean, and other parts of Europe, except Great Britain and Ireland, by the Congress, be exported by the way of Bermuda, notwithstanding the restraining Bill, if, upon their entering into proper Engagements, the Congress should think proper to continue their Exports to that Island.
                    Would
   
   Qu: 4th:

 not such a Continuation of the Grain Trade be attended with the most happy and salutary Effects, and be the Means of enabling America to make a more lasting Resistance to parliamentary Measures?
                    I have ventured [to] throw together these few Hints, with a design of offering them to your Consideration as I understand you intend to join the American Congress soon. And if any thing I have here said should be the Means of prevailing on you to offer your Interest with that august Body, in behalf of my wretched Country, I shall esteem it a peculiar Happiness of my Life to have taken this opportunity of subscribing myself, with the most unfeigned Esteem, Sir, Your most humble Servant,
                    
                        St. George Tucker
                    
                